DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A card reader tampering detector comprising: at least one sensor; and a detector circuit coupled to the at least one sensor and configured to (i) receive a sensor output from the at least one sensor when the at least one sensor is inserted into a smartcard reader, (ii) from the sensor output detect a presence of an unauthorized device within the smartcard reader, and (iii) provide an output signal indicative of the presence of the unauthorized device within the smartcard reader.".
Prior arts of record fail to disclose “A card reader tampering detector comprising: at least one sensor; and a detector circuit coupled to the at least one sensor and configured to (i) receive a sensor output from the at least one sensor when the at least one sensor is inserted into a smartcard reader, (ii) from the sensor output detect a presence of an unauthorized device within the smartcard reader, and (iii) provide an output signal indicative of the presence of the unauthorized device within the smartcard reader.”.  However upon consideration of the amended claims and the applicant's 
Claims 2-11 depend on and further limit of independent claim 1, therefore claims 2-11 are considered allowable for the same reason.
Regarding claim 12, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 12 " A method for detecting tampering of a smartcard reader, the method comprising: inserting at least one sensor into a smartcard reader; receiving, at a detector circuit, a sensor output from the at least one sensor; 3Application No. 16/658,868 Attorney Docket No. 50547-3142 from the sensor output, detecting, at the detector circuit, a presence of an unauthorized device within the smartcard reader; and generating, at the detector circuit, an output signal indicative of the presence of the unauthorized device within the smartcard reader.".
Prior arts of record fail to disclose “A method for detecting tampering of a smartcard reader, the method comprising: inserting at least one sensor into a smartcard reader; receiving, at a detector circuit, a sensor output from the at least one sensor; 3Application No. 16/658,868 Attorney Docket No. 50547-3142 from the sensor output, detecting, at the detector circuit, a presence of an unauthorized device within the smartcard reader; and generating, at the detector circuit, an output signal indicative of the presence of the unauthorized device within the smartcard reader.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 13-20 depend on and further limit of independent claim 12, therefore claims 13-20 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683